Citation Nr: 1215960	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  10-03 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for service-connected degenerative joint disease of the left first metacarpal.  

2.  Entitlement to an initial compensable disability evaluation for service-connected left wrist fracture.

3.  Entitlement to service connection for hearing loss. 

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1956 to July 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge in March 2012.  A transcript of this proceeding is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the issues on appeal can be adjudicated; specifically, examinations are necessary, for the reasons discussed below.    

Regarding the service-connected left wrist and left first metacarpal disorders, the Veteran was last afforded a VA examination in April 2008.  He contends that his service-connected disabilities have gotten worse since that time; specifically, during the March 2012 hearing before the undersigned, the Veteran testified that he experienced constant left wrist and left finger pain.  He further stated that he was unsuccessful in the utilization of his left hand, as he was barely able to grip due to the aforementioned disabilities.  See March 2012 hearing transcript.  In light of the Veteran's credible testimony that his disability picture has worsened since his last examination, another examination must be afforded to accurately assess his current level of disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Regarding the claims of service connection for hearing loss and tinnitus, the Veteran's representative stated that such disorders were the result of the Veteran's duties during service as a security policeman on the flight line.  The Veteran further asserted that his tinnitus condition began during active duty.  See Id.      

In April 2008, the Veteran underwent a VA examination, at which time he attributed his hearing loss and tinnitus to noise exposure, primarily from serving in law enforcement while working on the flight line for 20 years during service, as well as serving in Vietnam in close proximity to 50 caliber weapons and mortar rounds, without the use of hearing protection.  The Veteran reported a gradual onset of hearing loss which he began to notice in 1996.    

Upon examination and review of the claim's file, the examiner diagnosed bilateral hearing loss and tinnitus.  The examiner noted the Veteran's January 1976 separation physical examination report, which demonstrated hearing within normal limits for the tested frequencies.  The examiner opined that it was less likely than not that the Veteran's current hearing loss began while he was in service.  The examiner further opined that the current tinnitus was at least as likely as not a symptom associated with the Veteran's hearing loss.  The examiner failed to comment on the fact that, while the Veteran's hearing was normal as defined by VA at the time of discharge, it had worsened since entry into service.

The requirements for service connection for hearing loss as defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service. Hensley v. Brown, 5 Vet. App. 155 (1993).  The April 2008 VA examination is inadequate, as the rationale provided by the examiner is only based upon the Veteran's service treatment records.  Accordingly, a new medical examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected degenerative joint disease of the left first metacarpal and left wrist conditions, including the current nature of any neurological condition(s) associated with the service-connected disabilities that may be present.  The claims folder must be made available to the examiner for review.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner must be accomplished.  To the extent that there is painful motion, functional loss due to pain, excess fatigability, weakness, or additional disability during flare-ups, this must be noted by the examiner.  

2.  Schedule the Veteran for a VA audiological examination in order to determine the current nature and likely etiology of any hearing disability and tinnitus.  The claims folder must be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

The examiner is to answer the following questions:

(a) Does the Veteran currently have bilateral hearing loss and/or tinnitus? 

(b) If the answer is yes, is it at least as likely as not that any currently diagnosed disability had its onset in service?  

The examiner is to accept as fact that the Veteran was exposed to acoustic trauma over his 20 years of service based on  jet aircraft engine noise while serving on the flight line , and the examiner is to accept as fact that the Veteran experienced tinnitus during active service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to any of the claims remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


